Order filed January 22, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00528-CV
                                   ____________

HO & HUANG PROPERTIES, L.P. AND SW PARKWAY MANAGEMENT,
                        INC., Appellants

                                         V.

             PARKWAY DENTAL ASSOCIATES, P.A., Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-69193

                                      ORDER

      On November 25, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file the reporter’s record. On January 13, 2015, the court reporter, Michelle Tucker,
filed an extension of time to file the reporter’s record to February 27, 2015. The
request states the extension is not opposed by the parties.
      Accordingly, the motion is granted. Our order of November 25, 2014, is
withdrawn. The appeal is reinstated. The reporter’s record is due February 27,
2015; no further extensions will be entertained absent exceptional circumstances.

                                     PER CURIAM